Pope, Judge,
concurring specially.
The threshold issue, as I see it, is whether the board has authority to reconsider, amend or revise an award on the ground that it contains an apparent error of law. OCGA § 34-9-103 (b) authorizes the board to revise an award, within the time period for appeal to the *856superior court, “to correct apparent errors and omissions.” In Cotton States Ins. Co. v. Bates, 140 Ga. App. 428 (231 SE2d 445) (1976), this court interpreted the intent of the statute as “[allowing] the board to correct mistakes in an award which [appear] in the record of the case.” (Emphasis supplied.) Id. at 429. We offered as an example of a mistake which could be corrected by revision pursuant to the statute a clerical mistake in reciting the claimant’s average weekly wage.
Decided July 9, 1992.
Drew, Eckl & Farnham, John A. Ferguson, Jr., Nicole D. Tifverman, for appellants.
E. Neal Little, Jr., for appellee.
The wording of the statute, however, does not restrict the board to the correction only of factual errors. In fact, in a more recent case, this court approved the board’s reconsideration and reversal of an award which contained an error which was apparent from the record and which also was an obvious error of law. Scott v. Tremco, Inc., 199 Ga. App. 606 (1) (405 SE2d 347) (1991). In Scott, the board reversed its earlier award dismissing the statutory employer where the record showed the claimant had not been afforded a hearing on the motion for dismissal, in obvious violation of his right to due process, and also the award contained the erroneous conclusion that the claimant was barred as a matter of law from pursuing a claim against the statutory employer. In fact, the record showed that the claimant had preserved his right to recover from the statutory employer by bringing a timely claim against the immediate employer.
In the case now before us, the “apparent error” on which the board based its vacation of its first award is not an error of fact or other error appearing “in the record,” as set forth in Bates. Instead, the “apparent error” cited by the board is one of law. I agree with the majority opinion that the board had authority to revise the award in this case because I find no reason why, pursuant to the authority of OCGA § 34-9-103 (b), the board is precluded from correcting an apparent error of law or fact. To the extent that our previous holding in Cotton States Ins. Co. v. Bates, supra, is contrary to the ruling in this case, I believe it should be overruled.